DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 was filed with a Request for continuation examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings changes were received on 01/06/2021.  These drawings are accepted.
Specification
The amendments to the specification were received on 01/06/2021.  These changes are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Julie A. McConihay on 01/14/2021.
The application has been amended as follows: 
IN THE CLAIMS: The claims filed 01/06/2021 have been amended as follows (note that any unlisted claim remain as filed on 01/06/2021):
In claim 1, line 23, deleted “or” and inserted -- and -- after “i) at least one of the first end portion, the second end portion”.
In claim 19, line 24, deleted “or” and inserted -- and -- after “i) at least one of the first end portion, the second end portion”.
Allowable Subject Matter
Claims 1, 19, and 64-67 are allowed. See detailed reasons for allowance in final rejection mailed 07/07/2020. Furthermore, none of the additional references cited in the IDS filed 03/12/2021 teach the limitations of claims 1 and 19. The closest prior art references cited in the IDS filed 03/12/2021 are Hunter (US 8,915,943 B2) and Goraltchouk (US 2011/0125188 A1). The Office notes that these are both US versions of foreign documents cited in the foreign office actions included in the IDS filed 03/12/2021.
Regarding claim 1, Hunter teaches (fig. 12) of a filament, wherein the filament comprises: i) a core (inner part of 1200), ii) a sheath 1212, iii) a first end portion, iv) a second end portion, and v) a middle portion between the first end portion and the second end portion (see fig. 12); wherein the sheath comprises a plurality of triangular-shaped sheath elements 1212 and wherein each of the plurality of triangular-shaped sheath elements: has a base and a tip that is narrower than the base (see fig. 12), wherein: A. the base is connected to the core, and B. the tip extends radially outward from the core (see fig. 12 and col. 20 ln. 50 - col. 21 ln. 3); retainers 1206 (see fig. 12). Hunter fails to teach each of the plurality of triangular-shaped 
Furthermore, it would not be obvious to one of ordinary skill in the art to modify Hunter to have each of the plurality of triangular-shaped sheath elements angularly spaced apart from adjacent triangular-shaped sheath elements of the plurality of triangular-shaped sheath elements about a circumference of the core because Hunter teaches away from such a limitation. Specifically, Hunter teaches that the triangular-shaped sheath elements cover the entire circumferential surface of the suture to optimally distribute the tension on the suture to minimize risk of failure (col. 17 ln. 14-28).
Regarding claim 1, Goraltchouk teaches (fig. 8F) of a filament, wherein the filament comprises: i) a core 852, ii) a sheath 854, iii) a first end portion, iv) a second end portion, and v) a middle portion between the first end portion and the second end portion (see fig. 1A); wherein the sheath 854 comprises a triangular-shape sheath 854 (see fig. 8F) and wherein the triangular-shaped sheath element: has a base and a tip that is narrower than the base (see fig. 8F), wherein: A. the base is connected to the core, and B. the tip extends radially outward from the core (see fig. 8F); retainers (see ¶0126). 
Goraltchouk fails to teach a plurality of triangular-shaped sheath elements angularly spaced apart from adjacent triangular-shaped sheath elements of the plurality of triangular-
Regarding claim 19, Hunter teaches (fig. 12) of a filament, wherein the filament comprises: i) a core (inner part of 1200), ii) a sheath 1212, iii) a first end portion, iv) a second end portion, and v) a middle portion between the first end portion and the second end portion (see fig. 12); wherein the sheath comprises a plurality of triangular-shaped sheath elements 1212 and wherein each of the plurality of triangular-shaped sheath elements: has a base and a tip that is narrower than the base (see fig. 12), wherein: A. the base is connected to the core, and B. the tip extends radially outward from the core (see fig. 12 and col. 20 ln. 50 - col. 21 ln. 3); retainers 1206 (see fig. 12). Hunter fails to teach each of the plurality of triangular-shaped sheath elements is angularly spaced apart from adjacent triangular-shaped sheath elements of the plurality of triangular-shaped sheath elements about a circumference of the core; Nerve Growth Factor (NGF) integrated into the filament; and (c) a plurality of tissue retainers formed in the filament; wherein: i) at least one of the first end portion, the second end portion or the middle portion has a higher concentration of the NGF than another of the first end portion, the second end portion, and the middle portion; and ii) the kinetics of release of the NGF from the suture is determined by at least one of a distribution of the retainers, a density of the retainers, a size of the retainers, a surface area of the retainers or a shape of the retainers; iii) wherein first order burst in-vitro release kinetics of the NGF is such that at least about 80% of the NGF is released from the suture on day 5 after implantation of the suture.

Regarding claim 19, Goraltchouk teaches (fig. 8F) of a filament, wherein the filament comprises: i) a core 852, ii) a sheath 854, iii) a first end portion, iv) a second end portion, and v) a middle portion between the first end portion and the second end portion (see fig. 1A); wherein the sheath 854 comprises a triangular-shape sheath 854 (see fig. 8F) and wherein the triangular-shaped sheath element: has a base and a tip that is narrower than the base (see fig. 8F), wherein: A. the base is connected to the core, and B. the tip extends radially outward from the core (see fig. 8F); retainers (see ¶0126). 
Goraltchouk fails to teach a plurality of triangular-shaped sheath elements angularly spaced apart from adjacent triangular-shaped sheath elements of the plurality of triangular-shaped sheath elements about a circumference of the core; Nerve Growth Factor (NGF) integrated into the filament; and (c) a plurality of tissue retainers formed in the filament; wherein: i) at least one of the first end portion, the second end portion or the middle portion has a higher concentration of the NGF than another of the first end portion, the second end portion, and the middle portion; and ii) the kinetics of release of the NGF from the suture is determined by at least one of a distribution of the retainers, a density of the retainers, a size of the retainers, a surface area of the retainers or a shape of the retainers; iii) wherein first order 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771